Citation Nr: 1447464	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected traumatic brain injury (TBI) from June 13, 2007 and in excess of 40 percent from October 23, 2008.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to November 1974, from March 1985 to April 1987, from December 2003 to May 2004 and from May 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a May 2012 statement, the Veteran indicated that he wanted to withdraw his claim for an increased rating for brain disease due to trauma.  The Board sent a letter to the Veteran in August 2014 attempting to clarify whether he wanted to withdraw the appeal because a withdrawal must be in writing.  38 C.F.R. § 20.204(b) (2013).  No response was received to the letter.  Therefore, without a written statement from the Veteran withdrawing his claim, the Board finds the Veteran has not withdrawn the claim.

The issue of entitlement to service connection for a bowel disability secondary to the service-connected traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's traumatic brain injury was manifested by subjective complaints of headaches and memory loss; there was no evidence of any purely neurological disabilities related to traumatic brain injury.

2.  The competent medical evidence of record does not show a diagnosis of multi-infarct dementia associated with the Veteran's traumatic brain injury.

3.  The Veteran's cognitive impairment warrants a level "2" on the facets of cognitive impairment and other residuals of TBI not otherwise classified.



CONCLUSIONS OF LAW

1.  During the initial rating period prior to October 23, 2008, the criteria for a rating in excess of 10 percent for traumatic brain injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8045-9304 (2008).  

2.  From October 23, 2008, the criteria for a rating in excess of 40 percent for traumatic brain injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8045 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, prior to the initial rating decision in this matter, a June 2007 letter informed the Veteran of the evidence required to substantiate his claim for service connection for traumatic brain injury and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The June 2007 letter informed the Veteran of provisions regarding disability ratings and effective dates. The Veteran has appealed the initial rating assigned in the June 2007 rating decision which granted service connection for traumatic brain injury.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The evidence that has been associated with the claims file includes the Veteran's service treatment records and VA outpatient treatment records.  VA provided the Veteran with VA examinations for residuals of traumatic brain injury in April 2008, November 2008 and May 2010 and obtained an addendum opinion in January 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations were based upon a review of the claims file and interview of the Veteran and included thorough findings regarding the symptoms and manifestations of the Veteran's traumatic brain injury.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Rating for Traumatic Brain Injury

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

The Veteran has appealed the initial rating assigned following a grant of service connection.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Prior to October 23, 2008

Service connection for residuals of traumatic brain injury was granted in a June 2008 rating decision.  A 10 percent rating was assigned from June 13, 2007, the date of the service connection claim.  

The rating criteria pertaining to traumatic brain injury were amended in September 2008.  See 73 Fed. Reg. 54,693 -706 (Sept. 23, 2008).  The new rating criteria are effective October 23, 2008, and apply to all applications for benefits received by VA on or after October 23, 2008.  Although the Board may consider the old criteria throughout the rating period including from October 23, 2008, the Board finds that the revised criteria are more favorable from that date.  Thus no further consideration will be given to application of the old rating criteria from October 23, 2008.

Prior to October 23, 2008, brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under Diagnostic Codes 9304, "Dementia due to head trauma."  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Codes 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. Part 4, § 4 .124a, Diagnostic Codes 8045.

Upon VA examination in April 2008, the Veteran reported exposure to an IED while deployed in Iraq in 2005.  He reported contusions on the side of his face from the bomb blast, which may have whiplashed his head into the Humvee side window.  The Veteran reported headaches, ear pain and tinnitus post-explosion.  His current symptoms included daily headaches, decreased memory function, decreased initiative, anxiety and depression. 

The examiner noted frequent headaches, which were frontal and sometimes occipital.  The Veteran reported a history of bowel problems, sleep problems, poor visual acuity, paresthesias, moderate memory impairment, and pain in the neck and shoulder.  The Veteran also reported bilateral hearing loss, tinnitus, fatigue, behavioral changes, anxiety and depression.  The Veteran also reported a history of sexual dysfunction.   The Veteran denied weakness or paralysis, balance problems, decreased taste or smell, cognitive problems, vertigo, speech or swallowing difficulties, bladder problems, a history of malaise, ear, nose and throat or dental problems, a history of seizures, and a history of mobility problems. 

After a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted during the initial rating period prior to October 23, 2008.  The evidence during this time period reflects that the Veteran's disability was manifested by frequent headaches, memory impairment, hearing loss, tinnitus, anxiety and depression.  The record does not reflect that the Veteran had a purely neurological disability, such as hemiplegia, warranting evaluation under the diagnostic codes specifically dealing with such disability.  The 10 percent rating assigned during the period prior to October 23, 2008 under Diagnostic Code 8045-9304 contemplates the subjective complaints of headaches and memory impairment.  A rating in excess of 10 percent under Diagnostic Code 9304 is not warranted in the absence of findings of multi-infarct dementia, which has not been shown in this case. 

Service connection has been granted for other residual disabilities associated with the Veteran's traumatic brain injury, including PTSD, hearing loss and tinnitus, and separate ratings are assigned for those disabilities. 

For the reasons set forth above, the Board concludes that a preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for traumatic brain injury prior to October 23, 2008.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

From October 23, 2008

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a , Diagnostic Code 8045.  For residuals not listed in the Diagnostic Code that are reported on examination, they are to be evaluated under the most appropriate diagnostic code

Traumatic brain injury is rated according to Diagnostic Code 8045.  Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

The Rating Schedule provides further: Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and
 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

The Veteran had a VA examination in November 2008.  The Veteran reported daily headaches located in the frontal and nuchal areas.  He reported that they lasted up to 24 hours, and he had to lie down with them.  The Veteran denied weakness or paralysis and denied a history of balance problems.  The Veteran reported fecal incontinence, which was described as severe.  The Veteran reported sleep and visual problems.  The Veteran reported that he did not have erectile dysfunction.  The examination indicated that motor and sensory examinations were normal.  An MRI completed upon examination was unremarkable for the Veteran's age.  

Upon VA examination in May 2010, the Veteran reported difficulty with recall since his traumatic brain injury.  The Veteran reported occipital like headaches, throbbing in quality and occurring 2 to 3 times per week.  The Veteran reported a sleep disorder, fatigue and malaise.  He denied difficulty with mobility.  He reported that he did not use assistive devices.  

The examiner addressed each of the facets of cognitive impairment.  The examiner noted that there was evidence on testing of mild memory impairment and attention and executive functioning testing that could result in mild functional impairment.   The examiner noted that judgment was normal.  The examiner indicated that social interaction was occasionally inappropriate, as the Veteran lost interest in a conversation and attention wandered.  The Veteran was oriented to time, place and person.  His motor function was unimpaired.  His visual spatial orientation was normal.  With respect to subjective symptoms, there were more than 3 subjective symptoms, including memory, attention and executive function, that moderately interfered with work and social situations.  With respect to neurobehavioral effects, the examiner noted that one or more neurobehavioral effects, namely apathy moderately interfere with work and social interactions.  The examiner noted that the Veteran appeared to have no difficulty with written and verbal communication.   His consciousness was noted to be normal.  

In an addendum opinion dated in January 2012, the VA examiner clarified the examination findings.  The examiner noted that the Veteran has one or more neurobehavioral effects that frequently interfere with work place interaction, social interaction or both, but do not preclude them.  The examiner indicated that symptoms noted in other facets that were attributable to PTSD included lack of attention, concentration and spontaneity, inflexibility, poor sleep and nightmares, anxiety and depression.    

In this case, based upon the May 2010 VA examination and the January 2012 addendum, the highest level assigned for the evaluation of any of the facets of traumatic brain injury is a level "2."   In this regard, the examination findings reflect  level 2 impairment of the memory, concentration and executive functions and neurobehavioral facets.  The rating criteria provide that a 40 percent evaluation is assignable when the highest level is "2."   Accordingly, a rating in excess of 40 percent is not assignable for the period from October 23, 2008. 

The Board finds that the criteria for a 70 percent rating have not been met, as the Veteran is not shown to have a level "3" impairment in any of the facets of cognitive impairment, and the objective findings of the VA examiners do not approximate the severity of the impairment described for the assignment of a level "3" for any of the facets of cognitive impairment.

The Board has also considered whether special monthly compensation is warranted.  The evidence does not show loss of use of an extremity, sensory impairment, erectile dysfunction or the need for aid and attendance. 

PTSD, hearing loss and tinnitus are separately evaluated, and the ratings assigned for those disabilities are not currently on appeal. 

For the reasons set forth above, the Board concludes that a preponderance of the evidence is against the assignment of a rating in excess of 40 percent for traumatic brain injury for the period from October 23, 2008.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's traumatic brain injury.  The schedular rating criteria consider the cognitive impairments due to traumatic brain injury and provide that physical dysfunction residuals of traumatic brain injury are evaluated separately.  Because the schedular rating criteria are adequate to rate the Veteran's residuals of traumatic brain injury, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Total Rating Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  In a November 2008 statement, the Veteran reported that loss of his military position due to his disabilities was going to result in the loss of his full-time employment with the National Guard.  It appears from the record that he was discharged from the National Guard in February 2009 thus resulting in the loss of his civilian employment.  However, the Veteran has not alleged that his service-connected disabilities render him unemployable.  Notably, in a May 2010 VA examination, the Veteran reported that he was working with the Department of Defense as a civilian contractor and in the personnel department of the National Guard.  In a March 2012 progress note, it was reported that the Veteran was working for the Federal Government as a director for personnel for the National Guard and that he was going to be retiring in September.  As the record reflects that the Veteran has been employed for most of the appeal period with a planned retirement in 2012 and there is no allegation to the contrary, any development or consideration under Rice is therefore not appropriate. 





							(Continued on the next page)

ORDER

Prior to October 23, 2008, a rating in excess of 10 percent for traumatic brain injury is denied.  

From October 23, 2008, a rating in excess of 40 percent for traumatic brain injury is denied. 

 


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


